Appeal from an order of the Supreme Court, Erie County (Joseph R. Glownia, J.), entered February 27, 2004 in a personal injury action. The order denied the motion of defendant Leisure Rinks Southtown, Inc. for leave to renew its motion for summary judgment dismissing the complaint against it.
*1172It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Plaintiff, a senior at West Seneca West High School, attended a school hockey game at a rink owned and operated by Leisure Rinks Southtown, Inc. (defendant). While she was watching the game from the bleachers, a puck deflected from the ice and struck her in the nose. She subsequently commenced this personal injury action against defendant and West Seneca Central School District. Supreme Court properly denied the motion of defendant for leave to renew its motion for summary judgment dismissing the complaint against it. Defendant failed to establish as a matter of law that the protective screening around the rink satisfied the duty defendant owed to plaintiff (see Gilchrist v City of Troy, 67 NY2d 1034, 1035 [1986]; Akins v Glens Falls City School Dist., 53 NY2d 325, 330-331 [1981], rearg denied 54 NY2d 831 [1981]; see generally Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Present— Martoche, J.P., Smith, Lawton and Hayes, JJ.